Exhibit 10.2
AMENDMENT NO. 2
TO THE
MEMBERSHIP INTERESTS PURCHASE AGREEMENT
This Amendment No. 2 to the Membership Interests Purchase Agreement (this
“Amendment”), dated as of September 30, 2008, is entered into by and among
Newpark Resources, Inc., a Delaware corporation (“Newpark”), Newpark Drilling
Fluids LLC, a Texas limited liability company and a direct wholly-owned
subsidiary of Newpark (“DFI”), Newpark Texas, L.L.C., a Louisiana limited
liability company and an indirect wholly-owned subsidiary of Newpark (“Newpark
Texas”), CCS Inc., an Alberta corporation (“CCS”), and CCS Midstream Services,
LLC, a Louisiana limited liability company (“Purchaser”), and an Affiliate of
CCS.
RECITALS:
A. Reference is herein made to that certain Membership Interests Purchase
Agreement by and among Newpark, DFI, Newpark Texas, CCS, and Purchaser, dated
April 16, 2008 (as amended by Amendment No. 1 dated as of June 30, 2008, the
“Purchase Agreement”). Terms used but not defined herein shall have the meanings
set forth in the Purchase Agreement.
B. Newpark, DFI, Newpark Texas, CCS, and Purchaser, who constitute all of the
parties to the Purchase Agreement, desire to amend the Purchase Agreement as set
forth herein in accordance with Section 11.8 of the Purchase Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual promises set forth herein and in
the Purchase Agreement, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and intending to be legally
bound, the parties hereby agree as follows:
Section 1. Amendment Format. In connection with each amendment to the Purchase
Agreement as set forth herein that is not being deleted or added in its entirety
(i) the text of the language in the Purchase Agreement which is being deleted by
such amendment is stricken through and boldfaced, and (ii) the text of the
language in the Purchase Agreement which is being added is double-underlined and
boldfaced.
Section 2. Amendment to Section 5.1(a). The first paragraph of Section 5.1(a) of
the Purchase Agreement is amended and restated in its entirety by the following:

 

 



--------------------------------------------------------------------------------



 



(a) After the date of this Agreement until the earlier of the Closing or the
termination of this Agreement, Newpark shall, and shall cause each of the
Transferred Entities and their respective representatives to (i) afford
Purchaser and its representatives access, at reasonable times during normal
business hours after first obtaining the consent of Newpark, to the books,
records, properties and personnel of the Transferred Entities; (ii) furnish
Purchaser and its representatives with such additional financial, operating and
other data and information within the control of Newpark and/or the Transferred
Entities as Purchaser may reasonably request; and (iii) otherwise cooperate with
the investigation by Purchaser and its representatives of the Transferred
Entities; provided, however, that if the Outside Date is extended past October 8
November 14, 2008, Newpark may limit Purchaser’s access to the personnel of the
Transferred Entities if Newpark determines, in its reasonable discretion, that
such access would be disruptive to Newpark’s business. Any expenses related to
the furnishing of such information which is within the control of Newpark and/or
the Transferred Entities shall be paid by Newpark. The foregoing shall not
require Newpark, DFI, Newpark Texas or any Transferred Entity to permit any
inspection, or to disclose any information, that in the reasonable judgment of
Newpark is reasonably likely to result in the disclosure of any trade secrets to
third parties, violate any of its obligations with respect to confidentiality or
disclose information that does not relate exclusively to the Business. All
information provided to Purchaser and its representatives in accordance with
this Agreement, including this Section 5.1, or by a third party subject to an
obligation of confidentiality for the benefit, either directly or indirectly, of
Newpark shall, prior to the Closing, be held by Purchaser and its
representatives in accordance with, shall be considered “Evaluation Material”
under, and shall be subject to the terms of, the Confidentiality Agreement. All
requests for information made pursuant to this Section 5.1(a) shall be directed
to a designated officer of Newpark or such other individual as may be designated
by Newpark, and shall not be granted to the extent deemed inconsistent with any
Law.
Section 3. Amendment to Section 5.2(e). Section 5.2(e) of the Purchase Agreement
is amended and restated in its entirety by the following:
(e) For purposes of this Agreement, the “Agreed Value” of any Divested Asset
shall be the amount equal to: (A) (x) the number obtained by dividing
$85,000,000 by the LTM EBITDA (determined in accordance with Sections 9.1(a)(x)
and 9.1(b)) multiplied by (y) the Adjusted EBITDA (the “Adjusted EBITDA
Method”), or (B) if the Divested Asset is a property or asset owned or leased by
CCS or its Affiliates and CCS reasonably determines that the Adjusted EBITDA
Method will not result in a fair determination of the Agreed Value, CCS may
calculate the Agreed Value utilizing a discounted cash flow analysis based upon
the present value of the estimated future cash flows from such Divested Asset
over a ten (10) year period beginning July November 1, 2008 and ending June 30
October 31, 2018, using a discount rate of ten percent (10%) per annum (the “DCF
Method”). If a Divestiture is required to obtain any necessary Governmental
Consent, promptly following the determination by CCS that such Divestiture is
required CCS shall provide written notice to Newpark (a “Divestiture Notice”)
which shall identify the proposed Divested Assets and set forth CCS’ calculation
of the Agreed Value relating to such assets. Newpark shall have ten
(10) calendar days following the receipt of such Divestiture Notice to review
the calculation of the Agreed Value. If Newpark and CCS are unable to agree on
the calculation of such Agreed Value, such dispute shall be resolved as follows:
(i) if the Agreed Value was determined on the basis of the Adjusted EBITDA
Method, any such dispute shall be submitted to the Accounting Arbitrator
selected in the manner provided in Section 2.4(b), and (ii) if the Agreed Value
was determined on the basis of the DCF Method, any such dispute shall be
submitted to a valuation expert mutually acceptable to CCS and Newpark who shall
determine the Agreed Value in accordance with the DCF Method. If CCS and Newpark
are unable to mutually agree upon a valuation expert within twenty (20) calendar
days following the receipt of such Divestiture Notice, Newpark and CCS shall
each select a valuation expert, and the two valuation experts shall select a
third valuation expert who will determine, on its own, the Agreed Value of such
Divested Asset in accordance with the preceding sentence. Any costs and expenses
of an Accounting Arbitrator or valuation experts shall be shared equally by
Newpark and CCS.

 

2



--------------------------------------------------------------------------------



 



Section 4. Amendment to Section 9.1(a)(iv). Section 9.1(a)(iv) of the Purchase
Agreement is amended and restated in its entirety by the following:
(iv) by either Newpark, on the one hand, or Purchaser, on the other hand, if the
Closing shall not have occurred on or before October 8 November 14, 2008 (the
“Outside Date”); provided, however, that (A) either Newpark or Purchaser may, at
its sole discretion, extend the Outside Date on one or more occasions for an
aggregate period not to exceed forty-five (45) days if all other conditions to
consummation of the transactions contemplated by this Agreement are satisfied or
capable of then being satisfied, and the sole reason that such transactions have
not been consummated by such date is that the condition set forth in
Section 8.1(a) has not been satisfied, provided, that the extension may be
increased to a period not to exceed seventy-five (75) days if a Divestiture is
required and any dispute with respect to the Agreed Value is submitted to an
Accounting Arbitrator or a valuation expert in accordance with Section 5.2(e),
provided, further, that the Outside Date shall not be extended for a period in
excess of five (5) Business Days following the later to occur of the date upon
which the waiting period (or any extension thereof) under the HSR Act shall have
expired or been terminated, or the date upon which a determination of the Agreed
Value is made, (B) either Newpark or Purchaser may, at its sole discretion,
extend the Outside Date on one or more occasions for an aggregate period not to
exceed forty-five (45) days if one or more Environmental Disputes shall have
been submitted to arbitration in accordance with Section 5.14(d), provided, that
the Outside Date shall not be extended for a period in excess of five
(5) Business Days following the date upon which the arbitrator shall have
delivered his written decision with respect to such Environmental Disputes,
(C) either Newpark or Purchaser may, at its sole discretion, extend the Outside
Date (as same may have been extended) until the sooner to occur of (1) the
expiration of Purchaser’s thirty (30) day notice period provided for in
Section 5.14(c)(iii), or (2) five (5) Business Days following the Purchaser’s
delivery of its notice under Section 5.14(c)(iii) that Purchaser is electing to
continue with the transactions contemplated by this Agreement, (D) either
Newpark or Purchaser may, at its sole discretion, extend the Outside Date (as
same may have been extended) up to six (6) months if Newpark exercises its
option under Section 5.14(c)(iii) to cure or remediate the Selected Alleged
Recognized Environmental Conditions, (E) either Newpark or Purchaser may, at its
sole discretion, extend the Outside Date on one or more occasions for an
aggregate period not to exceed thirty (30) days if a dispute with respect to LTM
EBITDA shall have been submitted to an Accounting Arbitrator in accordance with
Section 9.1(b), provided, that the Outside Date shall not be extended for a
period in excess of five (5) Business Days following the date on which the
Accounting Arbitrator shall have delivered his written decision with respect to
any such dispute, and (F) the right to terminate this Agreement under this
Section 9.1(a)(iv) shall not be available to any party to this Agreement whose
failure to comply or perform in any material respect with such party’s
representations, warranties, covenants or other agreements contained in this
Agreement has been the cause of or resulted in the failure of the transactions
contemplated by this Agreement to occur on or before the Outside Date. In the
event (x) any Environmental Report required pursuant to Section 5.14 hereof
shall not have been completed on or before the Outside Date, or (y) any
Environmental Dispute shall not have been resolved by arbitration or otherwise
on or before the Outside Date as it may have been extended pursuant to clause
(B) above, Newpark shall have the right, at its discretion, to terminate this
Agreement on the Outside Date (as same may have been extended). In the event
Newpark shall not have completed the cure or remediation of the Selected Alleged
Recognized Environmental Conditions on or before the Outside Date as it may have
been extended pursuant to clause (D) above, Purchaser shall have the right, at
its discretion, to terminate this Agreement on the Outside Date (as the same may
have been extended);.

 

3



--------------------------------------------------------------------------------



 



Section 4. Amendment to Section 9.1(a)(viii). Section 9.1(a)(viii) of the
Purchase Agreement is amended and restated in its entirety by the following:
(viii) by Purchaser, if it is not satisfied, in its sole discretion, with the
results of its due diligence, provided, however, that as a condition to its
right to terminate this Agreement pursuant to this Section 9.1(a)(viii), the
Purchaser must provide written notice of such termination to Newpark on or
before October 8 November 14, 2008. If Purchaser fails to provide such written
notice of termination on or before October 8 November 14, 2008, Purchaser shall
have waived any right to terminate this Agreement pursuant to this
Section 9.1(a)(viii);
Section 5. Miscellaneous.
The provisions of the Purchase Agreement shall remain in full force and effect
except as expressly amended and modified as set forth in this Amendment. This
Amendment and the rights and obligations of the parties hereunder shall be
governed by and interpreted, construed and enforced in accordance with the laws
of the State of Texas without regard to any choice of law principles. This
Amendment may be executed in one or more counterparts, each of which shall be an
original and all of which shall constitute but one and the same document.
[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------



 



              NEWPARK RESOURCES, INC.
 
       
 
  By:   /s/ Paul L. Howes
 
       
 
  Name:   Paul L. Howes
 
  Title:   President and Chief Executive Officer
 
            NEWPARK DRILLING FLUIDS LLC
 
       
 
  By:   /s/ Mark J. Ariola
 
       
 
  Name:   Mark J. Airola
 
  Title:   Vice President
 
            NEWPARK TEXAS, L.L.C.
 
       
 
  By:   /s/ Mark J. Ariola
 
       
 
  Name:   Mark J. Airola
 
  Title:   Vice President
 
            CCS INC.
 
       
 
  By:   /s/ Jim McMahon
 
       
 
  Name:   Jim McMahon
 
  Title:   Vice President
 
            CCS MIDSTREAM SERVICES, LLC
 
       
 
  By:   /s/ Jim McMahon
 
       
 
  Name:   Jim McMahon
 
  Title:   Vice President

Signature Page to Amendment No. 2 to the Membership Interests Purchase Agreement

 

 